Citation Nr: 1746714	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-26 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as residuals of hernia surgery, to include as secondary to service-connected herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1975 to August 1977.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In February 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to obtain an addendum medical opinion regarding the etiology of the Veteran's claimed condition.  An addendum opinion was provided in May 2016.  As such, the Board determines there has been substantial compliance with the February 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

As the May 2016 opinion did not adequately address the issue at hand, in April 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) to address the etiology of the disability on appeal.  The VHA opinion was provided in June 2017 and is associated with the claims file.  The Veteran has waived initial RO review of this opinion.   


FINDING OF FACT

The Veteran's gastrointestinal disorder is not causally or etiologically related to her active service, including her hernia repair; nor was the Veteran's claimed condition aggravated by her service or service-connected herniorrhaphy scar.  



CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, to include as secondary to a service-connected herniorrhaphy scar have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  The June 2017 VHA opinion obtained is also adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed the record and considered the Veteran's symptoms and history.  The opinion provided also adequately addresses both the Veteran's contentions and the question of the nature and etiology of the Veteran's gastrointestinal disorder.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of these claims.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Facts

The Veteran contends that her current gastrointestinal disorder is linked to the hernia repair surgery she underwent in service.  In the alternative, the Veteran contends that her current gastrointestinal disorder is secondary to the resulting herniorrhaphy scar from the surgery, for which she is service-connected.

An August 1975 service treatment report (STR) reflects that the Veteran sustained a hernia, and a December 1975 STR indicates that she underwent surgery to repair the hernia.  

Following service, there are numerous treatment reports indicating various gastrointestinal symptoms.  An August 3, 2006, report from Welborn Clinic indicates that the Veteran was being seen for abdominal bloating.  The report indicates recent bowel habit changes, and the examiner noted that the Veteran seemed constipated "for the most part."  The report indicates there was no weight loss or bowel bleeds and that the Veteran's abdomen was soft with no tenderness.  The examiner also noted that since gallbladder surgery, the Veteran has had a hysterectomy and bilateral salpingo-oophorectomy.  The examiner indicated that the Veteran could have adhesional pain with intermittent obstruction and abdominal discomfort, as her pain is "definitely not localized as she describes it."  The impression was unspecified abdominal complaints, "probably most likely" irritable bowel symptoms.

An August 17, 2006, report from Welborn Clinic indicates that a CT scan of the Veteran's abdomen was normal.  The examiner indicated that the Veteran "seems to suffer from constipation."  The examiner stated that, "When reviewing her symptoms, it is very likely she just still has irritable bowel symptoms."  The examiner acknowledged that the Veteran had enough symptoms to warrant a Sitz Marker study to further evaluate her constipation.

An August 29, 2006, report from Welborn Clinic indicates that the Veteran was following up for constipation and nausea.  The report reflects the Veteran's complaints of a lot of flatulence.  The examiner indicated that the Sitz Marker study confirmed slow transit, and a gastric emptying study confirmed marked gastroparesis.  The impression was prolonged gastric emptying time and gastroparesis.

A September 2006 report from Welborn Clinic indicates a diagnosis of mild antral gastritis.

The Veteran underwent VA examinations for stomach and intestinal issues in January 2008, August 2008, May 2010, and January 2014.  However, for various reasons, the Board finds these examinations to be inadequate for the purpose of determining a nexus.  In summary, the examiners did not adequately address the Veteran's contentions or provide a rationale for any opinions proffered.  The addendum medical opinion provided in May 2016 was also inadequate as the VA examiner did not address aggravation of the Veteran's claimed condition by her service-connected herniorrhaphy scar.

An October 2016 report from Digestive Care Center notes abdominal pain, bloating/gas pains, and change in bowel habits.

As mentioned, in June 2017, a VHA opinion was obtained addressing the etiology of the Veteran's gastrointestinal disorder.  The doctor noted the history of the Veteran's in-service hernia and hernia repair.  He acknowledged her 2006 diagnosis for irritable bowel syndrome and 2008 laparoscopic cholecystectomy, indicating that the surgeon noted the absence of any adhesive disease.  

The doctor provided a negative nexus opinion as to both direct and secondary service connection.  He indicated that it is less likely than not (less than 50 percent probability) that the Veteran's gastrointestinal disorder had its onset in or was caused by the Veteran's service, including her 1975 hernia repair surgery.  He opined that it is also less likely than not (less than 50 percent probability) that the Veteran's gastrointestinal disorder was caused, in whole or in part, or aggravated, permanently worsened, by her service-connected herniorrhaphy scar.  

The doctor explained that the Veteran's bloating symptoms started over 31 years after her hernia surgery and without any adhesion of her bowels.  The doctor explained that adhesions of the bowel do not occur infrequently after intra-abdominal surgery and can cause symptoms including bloating, bowel changes, and abdominal pain.  He indicated that however, an abdominal wall hernia repair is not an intra-abdominal surgery and thus neither it nor the subsequent surgical scar can in any way cause adhesions of the small bowel or the Veteran's symptoms.  The doctor reasoned that as such, the surgery could not have caused, aggravated, or permanently worsened the Veteran's gastrointestinal disorder.  

As to lay statements, the Veteran has submitted a number of statements explaining that she sustained a hernia in surgery lifting boxes and had to have hernia repair surgery.  In her August 2010 notice of disagreement, she indicated that she believes her symptoms are associated with her hernia repair surgery.  

In a May 2012 brief, the Veteran's representative indicated that her chronic stomach pain is secondary to her herniorrhaphy scar.  

Merits

Having reviewed the evidence of record, medical and lay, the Board determines that service connection for the Veteran's gastrointestinal disorder is not warranted on a direct or secondary basis.

The record is clear as to a current diagnosis for a gastrointestinal disorder.  Regarding direct service connection, the record also clearly establishes an in-service hernia and subsequent hernia repair surgery.  As to secondary service connection, the Veteran is service-connected for a herniorrhaphy scar.  Thus, the only matter at issue for both direct and secondary service connection is a nexus.

As to direct service connection, the Board finds the June 2017 VHA opinion to be a probative indication that there is no nexus between the Veteran's current disorder and her service.  Essentially, the June 2017 VHA opinion explains that the surgery the Veteran underwent for her hernia repair does not lead to the symptoms she currently experiences from her gastrointestinal disorder.  The doctor also explained that while adhesions of the bowel could cause the symptoms the Veteran experiences the record does not reflect that the Veteran has adhesions of the bowel.  This opinion is also in line with the record, which does not indicate that the Veteran has adhesions of the bowel.  There is also no positive medical opinion of record linking the Veteran's current disorder to her hernia repair surgery.  As a nexus cannot be established, service connection is not warranted on a direct basis.

As to secondary service connection, the Board also finds the June 2017 VHA opinion probative regarding causation and aggravation of the Veteran's current disorder by her service-connected herniorrhaphy scar.  The doctor explained that as the surgery the Veteran underwent could not have caused her symptoms, nor could the scar that resulted from the surgery have caused or aggravated her symptoms.  The doctor addressed both causation and aggravation, and, as mentioned, explained why the surgery could not be linked to the Veteran's symptoms.  Deferring to the doctor's medical knowledge and training, the Board finds it logical that the scar resulting from the surgery is also not linked to the Veteran's symptoms.  Given the probative opinion and rationale, the Board finds that a nexus cannot be established between the Veteran's current disorder and her herniorrhaphy scar.  As such, service connection is also not warranted on a secondary basis.

While the Board acknowledges the Veteran's lay statements that her chronic pain is due to her herniorrhaphy scar, the Veteran is not competent to attest to a nexus of this capacity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson would be competent to identify a simple condition, such as a broken leg but not competent to provide evidence as to a more complex medical question such as a form of cancer).  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's chronic constipation and intestinal issues and whether it was aggravated by her herniorrhaphy scar are not findings that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report that she began to experience these symptoms after her hernia repair surgery and the subsequent scar, the question of the significance or insignificance of these facts with regard to the cause or aggravation of her gastrointestinal issues is not an observable fact.  It requires clinical testing and medical knowledge to assess the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause of the gastrointestinal issues and whether they have been aggravated.  Therefore, the Board finds that the Veteran's statements as to the cause of her gastrointestinal issues and whether it was aggravated by her herniorrhaphy scar are not competent evidence.  

The Board also acknowledges the Veteran's statement in her December 2011 VA 9 form that she should be given the benefit of the doubt regarding service connection for her gastrointestinal disorder.  The Board notes that the benefit of the doubt doctrine applies when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, in which case the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  However, there is no positive evidence of record here linking the Veteran's gastrointestinal disorder to her active service, to include her in-service herniorrhaphy, or her service-connected herniorrhaphy scar.  As discussed, her lay statements are not competent as to a nexus.  As such, the evidence is not evenly balanced here.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a gastrointestinal disorder, to include as secondary to her service-connected herniorrhaphy scar, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a gastrointestinal disorder, claimed as residuals of hernia surgery, to include as secondary to service-connected herniorrhaphy scar is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


